                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


TRACY H. WINDERS,                                     )
                                                      )
                        Plaintiff,                    )
                                                      )       JUDGMENT IN A CIVIL CASE
       v.                                             )
                                                      )       CASE NO. 5:17-CV-598-D
NANCY A. BERRYHILL, Acting Commissioner               )
of Social Security,                                   )
                    Defendant.                        )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that The court has reviewed the M&R,
the record, and the briefs. The court is satisfied that there is no clear error on the face of the
record. Accordingly, the court adopts the conclusions in the M&R [D.E. 22]. Plaintiff's
motion for judgment on the pleadings [D,E. 1S] is GRANTED, defendant's motion for
judgment on the pleadings [D.E. 19] is DENIED, and the action is REMANDED to the
Commissioner pursuant to 42 U.S.C. § 405(g).


This Judgment Filed and Entered on February 20, 2019, and Copies To:
Derrick Kyle Arrowood                                 (via CM/ECF electronic notification)
Wanda D. Mason                                        (via CM/ECF electronic notification)




DATE:                                         PETER A. MOORE, JR., CLERK
February 20, 2019                             (By) /s/ Nicole Sellers
                                               Deputy Clerk
